DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on January 27, 2021, has been entered.  Claims 2 – 5, 10 – 12, and 15 - 17 have been cancelled.  Claims 1, 6, and 18 have been amended and claims 21 - 27 have been added.  Therefore, the pending claims are 1, 6 – 9, 13, 14, and 18 - 27.
The amendment to claim 6 is sufficient to overcome the 35 USC 112(b) rejection set forth in the previous Office Action since the claim has been amended to depend on a pending claim.
The amendment to claims 1 and 18 is sufficient to overcome the 35 USC 102 rejection over Truslow (3,071,165) is withdrawn and a new 103 rejection over Truslow is set forth below since Truslow fails to expressly teach making the puffed, pocket region into a letter, number, brand or logo.
The amendment to claims 1 and 18 is sufficient to overcome the 35 USC 102 rejection over Faircloth (3,359,610) is withdrawn and a new 103 rejection over Faircloth is set forth below since Faircloth fails to expressly teach making the puffed, pocket region into a letter, number, brand or logo.
The 35 USC 103 rejection over Berg (2,357,164) has been modified below to address the limitation that the puffed tube region is in the form of a letter, number, logo, or brand.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to the shape of the tubes having at least two non-parallel arms it is unclear if the shape being claimed is considered to be one of the letter, number, brand, or log recited in claim 1. Is the applicant reciting the shape of a specific logo or brand? If not then the limitation would fail to further limit the parent claim. Thus, it is unclear how the claimed shape limits the shape structure recited in the parent claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7, 13, 14, and 21 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truslow et al.
	Truslow et al. discloses a woven fabric formed by weaving together warp and weft yarns and orthogonal yarns (column 1, lines 15 – 25).  The Figures show that the woven fabric includes a face layer and a back layer formed from multiple sets of warp and weft yarns which form a first surface distinct from the second opposite surface (Figures 2 and 3).  Some of the warp and/or weft yarns are formed from shrinkable yarns (column 1, lines 15 – 25).  The orthogonal yarns are interlaced with the warp and weft yarns at spaced apart intervals (column 1, lines 17 – 25).  The orthogonal yarns correspond to the threads used to weave together the face layer and back layer to form a pattern of alternating and repeating unstitched surface portions 10 and stitched surface portions 11.  Truslow teaches that a great variety of patterns can be produced by varying the pattern on which the yarns are interlaced (column 1, lines 55 – 60).  After the yarns are woven together, the fabric is subjected to a treatment that shrinks the shrinkable yarns causing the less shrinkable yarns to buckle (column 1, lines 20 – 30).  The buckled areas form openings in the fabric called blisters 10 (column 2, lines 65 – 70).  Finally, Truslow discloses that it is preferred that heat shrinkable thermoplastic yarns are used as the more shrinkable yarns (column 6, lines 63 – 75).  Thus, the yarns are shrunk by a heat treatment.  
	The blisters, which are shown as rectangular openings (Figure 1) are considered to be equivalent to the claimed tubes since the blisters are rectangular shaped openings.  Further, Truslow teaches that a great variety of patterns can be produced by varying the plan on which the yarns are interlaced and also by varying the location or number of shrinkable yarns in the fabric (column 1, lines 55 – 70). While Truslow teaches that the blisters can be used to create varying patterns by modifying the weaving pattern, Truslow fails to explicitly teach make the tubes or blisters into number, letter, logos, or brands.  It would have been an obvious matter of design choice to choose patterns that include letters numbers, or logos, since such a modification would have involved a mere change in the shape of a component and Truslow teaches that varying patterns and designs can be used in the invention. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Further, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2nd 229, 73 USPQ 431 (CCPA 1947). In other words, unless that applicant can show that the change in shape or design of the puffed regions produces a structural or functional difference in the final product of the claimed invention over the prior art, than the difference is considered to be purely ornamentation and is not sufficient to make the claimed invention patentably distinguishable overt the prior art. 
	With regards to the limitation the woven fabric is produced by a weaving system with a computer program, it is noted that this limitation describes the method of making the woven fabric and doesn’t describe or limit the physical structure of the woven fabric itself. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). In this specific case, the prior art is woven to produce stitched and unstitched regions, wherein the unstitched regions form open tubes when the fibers are shrunk. Thus, the prior art is considered to have the same structural features even if the production process is different. 
	With regards with the limitation that the tubes can be manipulated to create a puffed design that is more exaggerated on one side or layer, this limitation is not interpreted as a positively claimed limitation. It has been held that the recitation that an element is “capable of” performing a function, i.e., “can be”, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. In the present case, the limitation that the woven fabric can be manipulated does not require that it is manipulated into an embodiment with a puffed design that is more exaggerated on one surface than the opposite surface, instead it only requires that it is possible.
	In the alternative, if the limitation to require that the fabric is produced with a more exaggerated puff design on one surface than the other, this feature is interpreted as requiring one surface of the fabric to have larger puff regions than the opposite surface. Truslow discloses an embodiment wherein the puffed regions are only on one surface. As shown in Figure 2, the fabric can be woven so that the buckled regions, i.e., the puffed regions, are formed on only a first surface of the fabric and opposite surface remains relatively flat across the entire surface.  Since front and back are relative terms the puffed surface can be considered either a front or back surface depending on how the fabric is used in a garment.  Thus, claims 1, 7, 13 and 14 are rejected.
	Further, as set forth above, the various change in the shape of the puffed region to a letter or number are considered to be obvious modifications over the prior art. Thus, claims 21 – 26 are rejected.
	Finally, with regards to the recitation that the fabric is used to form part of a label for a garment, it is noted that the claim is drawn to a general textile and not a garment or specific structure. Thus, any design portion of the woven fabric can be considered to be a label. Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, claims 27 is rejected.
Claim 1, 7, 13, 14, and 21 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth.
	Faircloth discloses a woven fabric having an upper layer (i.e., face layer) and lower layer (i.e., back layer) that are woven together (column 1, lines 25 – 70). The fabric includes yarns which are capable of shrinkage by post treatment with heat (column 1, lines 63 – 70).  The fabric has areas of attachment (i.e., stitched) between the upper and lower layers d areas of non-attachment (i.e., unstitched) between the upper and lower layers (column 2, lines 1 – 10).  The fabric is corrugated, or caused to puff, by applying a heat treatment (column 1, lines 1 – 10).  Further, the fabric can be woven in various patterns to create different designs and effects (column 2, lines 10 – 15).  Fairchild teaches that it will be apparent to one knowledgeable in the art that numerous patterns can be produced by selection of various locations of attachment and non-attachment (column 3, lines 30 – 36).  Further, the example teaches using yarns that range in size from 70 denier to 25/2 (cotton count), which is about 212 denier (column 4, lines 20 – 30). 
	Faircloth discloses that the corrugated effect can be used to create various designs and effects(column 2, lines 5 – 15). However, Faircloth fails to explicitly teach make the tubes into number, letter, logos, or brands.  It would have been an obvious matter of design choice to choose patterns that include letters numbers, or logos, since such a modification would have involved a mere change in the shape of a component and Faircloth teaches that varying patterns and designs can be used in the invention. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Further, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2nd 229, 73 USPQ 431 (CCPA 1947). In other words, unless that applicant can show that the change in shape or design of the puffed regions produces a structural or functional difference in the final product of the claimed invention over the prior art, than the difference is considered to be purely ornamentation and is not sufficient to make the claimed invention patentably distinguishable overt the prior art. 
	With regards to the limitation that a computer program is used to control the action of the threads to form the patterned woven fabric, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the present case, it is noted that the claimed process of using a computer controlled weaving machine produces a final product comprising a patterned fabric with a front and back surface and a repeating pattern of stitched and unstitched areas and the method of controlling the weave pattern does not materially change the structure of the final product, either method would produce a patterned woven fabric with alternating stitched and unstitched areas.
	Further, Faircloth discloses that fabric can be shrunk so that only one surface of the fabric is puffed while the opposite surface remains generally flat (see Figure 5). Since front and back are relative terms the puffed surface can be considered either a front or back surface depending on how the fabric is used in a garment.  This is considered to meet the limitation that the tubes can be manipulated to create a more exaggerated puffed design on one surface. Thus, claims 1, 7, 13 and 14 are rejected.
	Further, as set forth above, the various change in the shape of the puffed region to a letter or number are considered to be obvious modifications over the prior art. Thus, claims 21 – 26 are rejected.
	Finally, with regards to the recitation that the fabric is used to form part of a label for a garment, it is noted that the claim is drawn to a general textile and not a garment or specific structure. Thus, any design portion of the woven fabric can be considered to be a label. Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, claims 27 is rejected.
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truslow in view of Berg (2,357,164).
	The features of Truslow have been set forth above.  Truslow teaches that a variety of patterns can be used to weave the fabric (column 1, lines 55 – 65).  However, Truslow does not teach varying the pattern within specific areas of the fabric.  Berg is drawn to a fabric comprising pocket regions.  Berg discloses that the composite can be stitched thereto at regular or irregular spaced intervals, to create various patterns (column 2, lines 30 – 37).  As shown in the figures, the design is regularly spaced across the entire width of the fabric.  Hence, it would have been obvious to one having ordinary skill in the art to choose from various design patterns and varying the pattern within specific regions of the fabric in the fabric of Truslow to produce with regions with different patterns or not pockets at all the produce different visual designs and optimize fabric properties in specific regions of the fabric.  Thus, claims 8 and 9 are rejected.
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth in view of Berg (2,357,164).
	The features of Faircloth have been set forth above.  Faircloth teaches that a variety of patterns can be used to weave the fabric (column 1, lines 55 – 65).  However, Faircloth does not teach varying the pattern within specific areas of the fabric.  Berg is drawn to a fabric comprising pocket regions.  Berg discloses that the composite can be stitched thereto at regular or irregular spaced intervals, to create various patterns (column 2, lines 30 – 37).  As shown in the figures, the design is regularly spaced across the entire width of the fabric.  Hence, it would have been obvious to one having ordinary skill in the art to choose from various design patterns and varying the pattern within specific regions of the fabric in the fabric of Faircloth to produce with regions with different patterns or not pockets at all the produce different visual designs and optimize fabric properties in specific regions of the fabric.  Thus, claims 8 and 9 are rejected.
Claims 6 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truslow in view of Kahil (2,401,830).
	The features of Truslow have been set forth above.  While Truslow teaches creating a woven fabric with open pocket regions, Truslow fails to teach adding filler fiber to the pocket regions. Kahil is drawn to woven fabric comprising pocket regions between the outer fabric layers (column 1, lines 10 – 25).  Further, Kahil discloses that the composite fabric can have improved insulation qualities.  Additionally, Kahil teaches that the composite fabric can be modified to add a bat or loose fibers between the outer layers (column 3, lines 56 – 65).  Thus, it would have been obvious to one having ordinary skill in the art that the open regions of the fabric taught by Truslow can be modified by adding loose battings or fibers, as taught by Kahil, to modify the insulative properties of the composite structure.  Therefore, claim 6 is rejected. 
	With regards to yarn size Truslow discloses that the warp yarns can have a denier of 260 (column 6, lines 35 – 40).  Thus, it would have been obvious to choose yarns sizes similar to 260, i.e., between 70 and 500 denier, in the warp and weft and orthogonal yarns used in the woven fabric of Truslow since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). Thus, claim 18 is rejected.
With regards to claim 19, wherein the fabric is used in a label, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Since claim 19 does not recite any specific structural features of the label and only requires the fabric of claim 18, then claim 19 is rejected with claim 18.
	Finally, Truslow teaches that a variety of patterns can be produced by varying the weaving pattern in which the yarns are interlaced (column 1, lines 55 – 65).  Thus, it would have been obvious to change the size and shapes of the opening to create different patterns in the fabric taught by Truslow.  Thus, claim 20 is rejected.
Claims 6 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth in view of Kahil (2,401,830).
	The features of Faircloth have been set forth above.  While Faircloth teaches creating a woven fabric with open pocket regions, Faircloth fails to teach adding filler fiber to the pocket regions. Kahil is drawn to woven fabric comprising pocket regions between the outer fabric layers (column 1, lines 10 – 25).  Further, Kahil discloses that the composite fabric can have improved insulation qualities.  Additionally, Kahil teaches that the composite fabric can be modified to add a bat or loose fibers between the outer layers (column 3, lines 56 – 65).  Thus, it would have been obvious to one having ordinary skill in the art that the open regions of the fabric taught by Faircloth can be modified by adding loose battings or fibers, as taught by Kahil, to modify the insulative properties of the composite structure.  Therefore, claims 6 and 18 are rejected. 
	With regards to claim 19, wherein the fabric is used in a label, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Since claim 19 does not recite any specific structural features of the label and only requires the fabric of claim 18, then claim 19 is rejected with claim 18.
	Finally, Faircloth teaches that a variety of patterns can be produced by varying the weaving pattern in which the yarns are interlaced (column 2, lines 9 – 13).  Thus, it would have been obvious to change the size and shapes of the opening to create different patterns in the fabric taught by Faircloth.  Thus, claim 20 is rejected.
Claims 1, 7 – 9, 13, 14, 21 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Faircloth (3,359,610) and Truslow et al. (3,071,165)..
	Berg is drawn to a woven fabric comprising two outer fabric layers with an intermediate layer of binder material which interweaves the outer fabric layers together at spaced apart regions to create air pockets throughout the fabric (column 1, lines 10 – 16).  The layers are formed in a single weaving step with multiple warp and weft layers forming two outer layers and further includes an intermediate layer of warps 12 that interweave the outer layers together in a desired pattern (column 1, lines 24 – 35).  The warps in woven layer A and woven layer B correspond to the claimed split warps.  Further, warps 12 correspond to the transverse or floating threads that join the outer layer together and threads that pass through the open areas between the split warps.
	Berg discloses the woven fabric is has strong binding yarns to join the outer layers together to force the pocket regions open (column 1, lines 40 – 50).  However, Berg fails to teach using heat sensitive fibers as the binding yarn to create the open regions.  Faircloth is drawn to a layered fabric that is treated to form puckers (abstract).  Faircloth discloses that the structure includes heat sensitive yarns which shrink upon applying a heat treatment to cause the fabric to pucker (column 1, line 62 – column 2, line 14).  Thus, it would have been obvious to one having ordinary skill in the art to use heat sensitive yarn, as taught by Faircloth, as the binding yarns in the fabric of Berg, to allow the fabric to pucker upon exposure to heat.  
	Berg discloses that the pockets may have any other geometric shape or design , including using different size pockets in the pattern (column 2, lines 30 – 37). However, Berg fails to explicitly teach make the tubes into number, letter, logos, or brands.  It would have been an obvious matter of design choice to choose patterns that include letters numbers, or logos, since such a modification would have involved a mere change in the shape of a component and Berg teaches that varying patterns and designs can be used in the invention. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Further, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2nd 229, 73 USPQ 431 (CCPA 1947). In other words, unless that applicant can show that the change in shape or design of the puffed regions produces a structural or functional difference in the final product of the claimed invention over the prior art, than the difference is considered to be purely ornamentation and is not sufficient to make the claimed invention patentably distinguishable overt the prior art. 

	With regards to the limitation that fabric is produced by a computer controlled weaving machine, the method of making the product is not germane to the issue of patentability of the product itself.  Therefore, the limitation requiring that the weaving is controlled by a computer has not been given patentable weight.  As set forth above, the patentability of a product is based on the structure of the product itself and not how it is made. Regardless of how the patterning is controlled, the final structure will still have a composite with stitched together regions and unstitched regions.  
	Berg discloses that the fabric can be design with different stich patterns and different levels of puckering depending on the amount on internal layers and shrinkage (column 3).  However, Berg fails to teach that the puckering in the face layer is different than the amount of puckering in the base layer.  Truslow et al. is drawn to puckering woven fabrics by weaving together yarns with different shrinkage characteristics (column 1, lines 10 – 25).  The less shrinkable yarns pucker out of the fabric plane while the shrinking yarns stay within the fabric plane (column 1, lines 45 – 50).  Further, the figures show the puckering is only on one surface of the shrunk fabric (Figure 2).  Thus, it would be obvious to those having ordinary skill in the art to include shrinkable yarns in one of the outer layers to control the location of the puckering regions and create only one raised surface in the fabric of Berg.  Thus, claims 1, 7, 13 and 14 are rejected. 
	Further, as set forth above, the various change in the shape of the puffed region to a letter or number are considered to be obvious modifications over the prior art. Thus, claims 21 – 26 are rejected.
	Additionally, with regards to the recitation that the fabric is used to form part of a label for a garment, it is noted that the claim is drawn to a general textile and not a garment or specific structure. Thus, any design portion of the woven fabric can be considered to be a label. Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, claims 27 is rejected.
	Berg discloses that the composite can be stitched thereto at regular or irregular spaced intervals, to create various patterns (column 2, lines 30 – 37).  As shown in the figures, the design is regularly spaced across the entire width of the fabric.  Hence, it would have been obvious to one having ordinary skill in the art to choose from various design patterns or modify or optimize a design to produce a design pattern which can be desirable or aesthetically pleasing to consumers and able to stitch together the layers sufficiently so that the final composite will have sufficient strength and structural integrity for the end use.  Thus, claims 8 and 9 are rejected.
Claims 6 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg and Faircloth and Truslow as applied to claim 1 above, and further in view of Kahil.
	The features of Berg, Faircloth have been set forth above. The fabric of Berg is designed to be used in blankets and insulating materials (column 2, lines 20 – 30).  However, Berg fails to teach adding fibers into the open tube regions.  Kahil is drawn to woven fabric comprising pocket regions between the outer fabric layers (column 1, lines 10 – 25).  Further, Kahil discloses that the composite fabric can have improved insulation qualities.  Additionally, Kahil teaches that the composite fabric can be modified to add a bat or loose fibers between the outer layers (column 3, lines 56 – 65).  Thus, it would have been obvious to one having ordinary skill in the art that the open regions of the fabric taught by Berg can be modified by adding loose battings or fibers, as taught by Kahil, to modify the insulative properties of the composite structure.  Therefore, claim 6 is rejected. 
	Further, while Berg discloses using strong binding yarn (column 1, lines 40 – 45), Berg fails to teach the denier of the threads used in the woven fabric.  However, one of ordinary skill in the art would understand what denier yarns would correspond to relatively strong yarns required by Berg.  Further, one of ordinary skill in the art would further understand how yarn and thread deniers influence fabric properties such as flexibility, strength, and durability.  Finally, one of ordinary skill in the art would understand what general size fibers are desirable in various weaving and fabric applications.  Thus, it would have been obvious to one having ordinary skill in the art to choose threads with a denier between 70 and 500 denier as the fibers in the fabric of Berg since using known fibers and known fiber sizes would have yielded predictable results and would be a recognized part of the ordinary capabilities on one skilled in the art.  Thus, claims 18 – 20 are rejected.
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. The rejections have been modified above to address the newly added limitation that the tubes are formed into a shape that includes a letter, number, logo, or brand. As set forth above, the prior art all teach or suggest that the tube regions can be formed into different shapes by changing the weaving pattern. Further, the change in shape of the tubes recited by the applicant has not been shown to produce a significantly distinct final product from the prior art. The change in shape recited in the claims is considered to be done for design or ornamentation purposes and does mechanically or functionally effect the final product. Thus, the change in shape of the tube regions is considered to be obvious over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
March 24, 2021





/JENNA L JOHNSON/Primary Examiner, Art Unit 1789